      Case 2:18-cv-01602-JAD-BNW Document 71 Filed 12/20/19 Page 1 of 4



 1   Jeffery A. Garofalo (Bar No. 7345)
     Email: jeffery.garofalo@procopio.com
 2   S. Todd Neal (pro hac vice)
     E-mail: jeff.garofalo@procopio.com
 3   E-mail: todd.neal@procopio.com
     PROCOPIO, CORY, HARGREAVES &
 4       SAVITCH LLP
     525 B Street, Suite 2200
 5   San Diego, CA 92101
     Telephone: 619.238.1900
 6   Facsimile: 619.235.0398

 7   Attorneys for Defendants CV Sciences, Inc., Joseph D.
     Dowling,
 8

 9
                                UNITED STATES DISTRICT COURT
10
                                       DISTRICT OF NEVADA
11

12   IN RE: CV SCIENCES, INC. SECURITIES                     Case No. 2:18-cv-01602-JAD-BNW
     LITIGATION
13                                                           STIPULATION TO EXTEND
                                                             TIME TO FILE ANSWER
14                                                           (FIRST REQUEST) & ORDER

15                                                                ECF No. 71
16

17

18

19

20

21

22

23

24

25

26

27
28


                                  CASE NO. 2:18-CV-01602-JAD-BNW
      Case 2:18-cv-01602-JAD-BNW Document 71 Filed 12/20/19 Page 2 of 4



 1           Defendants Michael Mona, Jr. (“Mona, Jr.”), Joseph D. Dowling (“Dowling”), Michael

 2   Mona, III (“Mona, III”) (the “Individual Defendants”) and CV Sciences, Inc. (“CVSI” or the

 3   “Company,” collectively with the Individual Defendants, “Defendants”), and Lead Plaintiff

 4   (“Plaintiff”), jointly state:

 5           On December 10, 2019, the Court denied (Dkt. 70) Defendants’ Motion to Dismiss

 6   (Dkt. 33).    The current deadline for Defendants to file an Answer to Plaintiffs’ Amended

 7   Complaint (Dkt. 30) is December 24, 2019. Fed. R. Civ. P. 12(a)(4)(A). The parties have met and

 8   conferred and hereby stipulate to extend the December 24, 2019 deadline until January 7, 2020.

 9   This is the first stipulation for extension of time as to such deadline and is made based on the

10   complexity of the underlying issues and the schedules of Defendants’ counsel.

11           The parties therefore respectfully request that the Court issue an order granting this

12   Stipulation and ordering that Defendants shall file an Answer to Plaintiffs’ Amended Complaint

13   (Dkt. 30) no later than January 7, 2020.

14

15
     By: _/s/ Dillon Hagius_________________            By: /s/ S. Todd Neal
16   MUCKLEROY LUNT, LLC                                    PROCOPIO, CORY,
                                                            HARGREAVES & SAVITCH LLP
17   Martin A. Muckleroy
     State Bar #9634                                        Jeffery A. Garofalo
18                                                          State Bar # 7345
     6077 S. Fort Apache Rd., Ste 140                       3960 Howard Hughes Pkwy.
19   Las Vegas, NV 89148                                    Suite 500
     Telephone: 702-907-0097                                Las Vegas, NV 89469
20   Facsimile: 702-938-4065                                E-mail:
     Email: martin@muckleroylunt.com                        jeff.garofalo@procopio.com
21
     FARUQI & FARUQI, LLP                                   S. Todd Neal (pro hac vice)
22                                                          E-mail:todd.neal@procopio.com
     685 Third Avenue, 26th Floor                           525 B Street
23   New York, NY 10017                                     Suite 2200
     Telephone: 212-983-9330                                San Diego, CA 92101
24   Facsimile: 212-983-9331                                E-mail:todd.neal@procopio.com
     Richard W. Gonnello (pro hac vice)
25   Email: rgonnello@faruqilaw.com                         Attorneys for Defendants
     Katherine M. Lenahan (pro hac vice)                    CV Sciences, Inc., Jr. & Joseph D.
26                                                          Dowling
     Email: klenahan@faruqilaw.com
27   Dillon J. Hagius (pro hac vice)
     Email: dhagius@faruqilaw.com
28                                              IT IS SO ORDERED.

                          STIPULATION TO EXTEND TIME TO   ____________________________
                                                                   ____
                                                                      ____
                                                                      __
                                                            FILE ANSWER  __
                                                                          ______
                                                                              _ __
                                                                                 _ __
                                                                                    _ _
                                         (FIRST REQUEST)U.S. District Ju
                                                                      Judge
                                                                       udg
                                                                         dge 12-20-19
                                                                         dge  12-2
                                                                                -20-
                                                                                -2 0 19
                                                                                   0-
                                  CASE NO. 2:18-CV-01602-JAD-BNW
